Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary amendment, received 10/18/2019, has been entered. 
Claims 18-35 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 

Claims 18, 20-22, 26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicard et al. (US Pub. No. 2009/0200066 A1), hereafter referred to as Vicard, in view of Ohmae et al. (US Pub. No. 2015/0214197 A1), hereafter referred to as Ohmae.

As to claim 18, Vicard discloses a radiation-emitting semiconductor device (fig 6 shows semiconductor micro-electronic component 3 that is taught to include LEDs in [0081]) comprising:
a micro-electronic component including LEDs (fig 6, component 3 and [0081]); and
at least one carrier (fig 6, chip 16b) on which the micro-electronic component (3) is arranged, wherein the at least one carrier (16b) has at 
wherein the at least one anchoring structure comprises electrical contact points for making electrical contact with the micro-electronic component ([0035]), and
wherein the at least one anchoring structure is configured to receive at least one thread for fastening the semiconductor device to a fabric and for electrical contacting the at least one thread (fig 6, elements 10, 11 and 35 are considered threads; [0035]).
Vicard does not disclose wherein the micro-electronic component has a semiconductor layer sequence having an active region configured to generate radiation. 
Nonetheless, Ohmae discloses wherein a LED includes a semiconductor layer sequence having an active region configured to generate radiation (fig 17, LED 12 including active region 12b; [0093]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the LED of Vicard with a semiconductor layer sequence having an active region as taught by Ohmae 

As to claim 20, Vicard in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the at least one anchoring structure, viewed in cross-section, widens first in a direction away from the microelectronic component and then narrows (fig 6, in direction away from component 3 the anchoring structure/groove 37a-b widens to the middle then narrows toward the bottom), and
wherein the at least one anchoring structure is closed on the carrier underside (fig 6, anchoring structure 37a is closed at the bottom).

As to claim 21, Vicard in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the at least one anchoring structure widens strictly monotonously in a direction away from the micro-electronic component when viewed in cross-section (fig 6, groove 37b widens monotonously in the direction away from component 3).

As to claim 22, Vicard in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein at least two anchoring structures intersect when viewed from above and/or at least two anchoring structures extend next to one another without intersecting when viewed from above (fig 6, anchoring structures on the outer sides extend next to one another without intersecting).

As to claim 26, Vicard in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the carrier has at least one anchoring structure at each of two opposite end faces (fig 6, anchor at the left and right side ends).

As to claim 29, Vicard in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the at least one anchoring structure is a trench formed in the carrier underside (fig 6, trench 37b), and
wherein the trench is electrically conductive at least at a deepest point ([0035]).

As to claim 30, Vicard in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard further discloses wherein the semiconductor device comprises semiconductor layer sequences configured to emit different colors and/or semiconductor chips and/or at least one electronic unit ([0081]).

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Kok et al. (US Pub. No. 2018/0020541 A1), referred to as Kok, in view of Ohmae et al. (US Pub. No. 2015/0214197 A1), hereafter referred to as Ohmae.

As to claim 35, Kok discloses a radiation-emitting semiconductor device (fig 2A-B, [0043]) comprising:
an LED circuit (fig 2, 15); and
at least one carrier (fig 2, carrier elements 10 and 20) on which the LED circuit (15) is arranged, wherein the at least one carrier has at least one anchoring structure on a carrier underside facing away from the LED circuit (fig 2, curves as seen from the top view N1-N4 and groove in underside that expose contacts 11 and 12 and facing away from LED 15),

wherein the at least one anchoring structure is configured to receive at least one thread for fastening the LED circuit to a fabric and for electrical contacting the at least one thread (threads 51 and 52 with textile fabric 50), and
wherein the at least one anchoring structure is curved when viewed from above (fig 2A, top view of anchor on the edge of the carrier with curve N1).
Kok does not disclose wherein the LED chip has a semiconductor layer sequence having an active region configured to generate radiation. 
Nonetheless, Ohmae discloses wherein a LED includes a semiconductor layer sequence having an active region configured to generate radiation (fig 17, LED 12 including active region 12b; [0093]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the LED of Kok with a semiconductor layer sequence having an active region as taught by Ohmae since this will provide an emission source with consistent and uniform light emission.  

Claims 18, 27, 28, 31, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine et al. (US Pub. No. 2017/0251555 A1), hereafter referred to as Sunshine, in view of Ohmae et al. (US Pub. No. 2015/0214197 A1), hereafter referred to as Ohmae.

As to claim 18, Sunshine discloses a radiation-emitting semiconductor device (figs 7-8, element 92 [0063]) comprising:
a micro-electronic component including LED (fig 7, LED 92); and
at least one carrier (fig 7, carrier 90) on which the micro-electronic component (92) is arranged, wherein the at least one carrier (90) has at least one anchoring structure on a carrier underside facing away from the micro-electronic component (fig 7, grooves 96),
wherein the at least one anchoring structure comprises electrical contact points (78B) for making electrical contact with the micro-electronic component ([0065]), and
wherein the at least one anchoring structure is configured to receive at least one thread for fastening the semiconductor device to a fabric and for electrical contacting the at least one thread (fig 8, threads 40-1, 40-2 and 60 are considered threads; [0066]).

Nonetheless, Ohmae discloses wherein a LED includes a semiconductor layer sequence having an active region configured to generate radiation (fig 17, LED 12 including active region 12b; [0093]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the LED of Sunshine with a semiconductor layer sequence having an active region as taught by Ohmae since this will provide an emission source with consistent and uniform light emission.  

As to claim 27, Sunshine in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Sunshine further discloses wherein the semiconductor device comprises two carriers located on both sides of the component (fig 7, component 92 with the top portion of 90 considered to be a first carrier and the bottom portion of 90 to be considered to be the second carrier), wherein each of the two carriers has at least one anchoring structure on sides 

As to claim 28, Sunshine in view of Ohmae disclose the semiconductor device according to claim 27 (paragraphs above).
Sunshine further discloses wherein the at least one anchoring structure is a column which rises above the carrier underside (fig 7, 78b), and
wherein the column is at least locally made of an electrically conductive material ([0065]).

As to claim 31, Sunshine discloses a fabric (fig 6, fabric 62) comprising:
at least one radiation-emitting semiconductor device (fig 7, device 92; [0063]);
at least one thread firmly connected to the semiconductor device via which the semiconductor device is electrically connected (fig 8, thread 60; [0066]); and
a plurality of fibers interwoven with each other and with the at least one thread to form a tissue so that the semiconductor device is firmly 
wherein the semiconductor device comprises at least one carrier on which the device is located (fig 7, carrier 90 with device 92),
wherein the at least one carrier has at least one anchoring structure on a carrier underside facing away from the device (fig 7, anchoring structure 96 on underside of 90 that is facing away from device 92),
wherein the at least one anchoring structure comprises electrical contact points for making electrical contact with the semiconductor layer sequence (contact points of conductor 78B on the left and right side of the carrier 90 that is inside of the anchor 96), and
wherein the at least one anchoring structure is configured to receive the at least one thread for fastening the semiconductor device to a fabric and for electrical contacting the at least one thread (fig 8, thread 60 and [0066]).
Sunshine does not disclose wherein the micro-electronic component has a semiconductor layer sequence having an active region configured to generate radiation. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the LED of Sunshine with a semiconductor layer sequence having an active region as taught by Ohmae since this will provide an emission source with consistent and uniform light emission.  

As to claim 32, Sunshine in view of Ohmae disclose the semiconductor device according to claim 31 (paragraphs above).
Sunshine further discloses wherein the at least one thread is electrically conductively connected to the electrical contact points by gluing, clamping, soldering, caulking and/or welding ([0066]).

As to claim 34, Sunshine in view of Ohmae disclose the semiconductor device according to claim 31 (paragraphs above).
Sunshine further discloses wherein the at least one thread, viewed in cross-section, lies completely within the at least one associated anchoring .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine in view of Ohmae and further in view of Vicard.

As to claim 19, Sunshine in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above). 
Sunshine further discloses wherein at least one anchoring structure (96), viewed in cross-section, widens first in a direction away from the LED (fig 7, anchor 96 widens), wherein anchoring structure is open on the carrier underside (fig 7-8, anchoring structure 96 is open to threads on bottom), and wherein the component comprises a thin-film light-emitting diode chip, free of a growth substrate for the semiconductor layer sequence (LED chip 92;[0063]) and Ohmae shows the LED chip without a growth substrate (fig 17, LED 12). 
Sunshine does not disclose wherein the anchoring structure narrows.  
Nonetheless, Vicard discloses wherein an anchoring structure includes a portion that in a direction away from the LED component (fig 15, component 3) widens and then narrows (fig 15, anchoring structure 9’). 
.  

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine in view of Ohmae and further in view of Canonico et al. (US Pub. No. 2015/0217406 A1), hereafter referred to as Canonico.

As to claim 33, Sunshine in view of Ohmae disclose the semiconductor device according to claim 31 (paragraphs above).
Sunshine in view of Ohmae does not disclose wherein the thread comprises an electrically conductive coating on a core material, or the thread comprises a plurality of filaments of an electrically conductive material twisted together with a thread-shaped base material, and
wherein an average diameter of the thread is between 5 um and 50 um inclusive such that the average diameter is greater than an average thickness of the semiconductor layer sequence.  
Nonetheless, Canonico discloses wherein a thread comprises an electrically conductive coating on a core material, or the thread comprises a 
wherein an average diameter of the thread is between 5 um and 50 um inclusive ([0036]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the conductive fabric of Sunshine in view of Ohmae from the electrically conductive thread with the conductive coating as taught by Canonico such that the thickness is greater than the chip since this will ensure that the electrical connectivity is maintained and such that the chip does not make the textile stiff.  

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vicard in view of Ohmae and further in view of de Kok et al. (US Pub. No. 2018/0020541 A1), hereafter referred to as Kok.

As to claim 23, Vicard in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard in view of Ohmae does not disclose wherein the at least one anchoring structure is curved when viewed from above.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to curve the anchoring structure of Vicard in view of Ohmae as taught by Kok since this will allow for the flexibility in placement of the device module on the textile while ensuring electrical contact with the conductive threads.  

As to claim 24, Vicard in view of Ohmae and Kok disclose the semiconductor device according to claim 23 (paragraphs above).
Kok further discloses wherein the at least one anchoring structure has a meandering shape when viewed from above and shows a plurality of changes in direction (fig 4B, anchoring structure of thread following N1-N3).

As to claim 25, Vicard in view of Ohmae disclose the semiconductor device according to claim 18 (paragraphs above).
Vicard in view of Ohmae does not disclose wherein the at least one anchoring structure has two layers which, viewed from above, have at least locally a different course from one another.

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to curve the anchoring structure of Vicard in view of Ohmae as taught by Kok since this will allow for the flexibility in placement of the device module on the textile while ensuring electrical contact with the conductive threads.  

Pertinent Art
US Pub. No. 2004/0009729, 2002/0130624, 2003/0211797 and US Patent No. 8,783,903 and 10,499,502 are general references in the art.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.